DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a response to Applicant’s communication filed 15 December 2021 that include amendments, which have been entered.  Claims 7 through 9 were withdrawn and claims 21 through 23 were newly added. Claims 1 through 6 and 10 through 23 are pending. On 28 February 2022, Examiner proposed an amendment to newly added claim 21.  Applicant, through attorney Stephen S. Roche (Reg. 52176) and via email dated 01 March 2022, approved by way of Examiner’s amendment, the amendment to claim 21.  As a result of the amendments, claims 1 through 6 and 10 through 23 are allowable. 
Drawings
Applicant’s correction to the Drawings filed 15 December 2021 have been accepted.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given via email from Applicant’s representative Stephen S. Roche (Reg. 52176) dated 01 March 2022.
The application is amended as follows:
Amendment to Claims:
This listing of claims will replace all prior versions and listings of claims in the application.  
Listing of Claims:
(Previously Presented) A computer-implemented method for providing cross-domain access
to calendar availability, the computer-implemented method comprising: 
receiving a request to schedule an event, the request comprising: an identity of an organizer user account, the organizer user account associated with a first domain, and an identity of an invitee user account, the invitee user account associated with a second domain; generating, by a first token security authorization entity, a token describing the organizer user account; 
authenticating, by a second token security authorization entity, the token describing the organizer user account with an authorization sent from a device associated with the invitee user account for the organizer user account to access electronic calendar information associated with the invitee user account; 
providing the organizer user account with access to the electronic calendar information associated with the invitee user account based on the authentication; 
determining an importance level of the organizer user account to the invitee user account; 
determining, based on the importance level, that the organizer user account has access to an event in an electronic calendar associated with the invitee user account; 
determining whether the event is a recurring meeting; 
determining, based at least in part on the determination of whether the event is a recurring meeting, a relative importance of the event compared to the organizer user account; 


2. (Original) The computer-implemented method of claim 1, wherein the importance level is one of a plurality of levels, each of the plurality of levels associated with a different set of access rights to an electronic calendar.

3. (Original) The computer-implemented of claim 2, wherein the importance level is based on an importance score that is calculated based on a plurality of collaboration signals associated with the organizer user account and the invitee user account.

4. (Original) The computer-implemented method of claim 3, wherein the collaboration signals comprise two or more of: a frequency of electronic communications between the organizer user account and the invitee user account; a number of electronic communications between the organizer user account and the invitee user account; a number of identified meetings between the organizer user account and the invitee user account; and a frequency of identified meetings between the organizer user account and the invitee user account.

5. (Original) The computer-implemented method of claim 1, wherein the importance level is based on a hierarchical position of the organizer user account in an organization associated with the first domain.

6. (Original) The computer-implemented method of claim 2, wherein a first level of the plurality of levels provides access to: dates and times that the invitee user account has an event scheduled in the electronic calendar associated with the invitee user account.

7-9. (Previously Canceled)

10. (Previously Presented) A system for providing cross-domain access to calendar availability, comprising: a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to: 
receive a request to schedule an event, the request comprising: an identity of a requestor user account, the requestor user account associated with a first domain, and an identity of a requestee user account, the requestee user account associated with a second domain generate, by a first token security authorization entity, a token describing the requestor user account;
authenticate, by a second token security authorization entity, the token describing the requestor user account with an authorization sent from a device associated with the requestee user account for the requestor user account to access electronic calendar information associated with the requestee user account; 
provide the requestor user account with access to the electronic calendar information associated with the requestee user account based on the authentication; 
determine an importance level of the requestor user account to the requestee user account;

determine whether the event is a recurring meeting; 
determine, based at least in part on the determination of whether the event is a recurring meeting, a relative importance of the event compared to the requestor user account; 
and cause the event to be surfaced in an email application user interface associated with the requestor user account, wherein the event is surfaced with an indication corresponding to the relative importance of the event compared to the requestor user account.

11. (Original) The system of claim 10, wherein the importance level is one of a plurality of levels, each of the plurality of levels associated with a different set of access rights to an electronic calendar.

12. (Original) The system of claim 11, wherein the importance level is based on an importance score that is calculated based on a plurality of collaboration signals associated with the requestor user account and the requestee user account.

13. (Original) The system of claim 12, wherein the collaboration signals comprise two or more of: a frequency of electronic communications between the requestor user account and the requestee user account; a number of electronic communications between the requestor user account and the requestee user account; a number of identified meetings between the 

14. (Original) The system of claim 10, wherein the importance level is based on a hierarchical position of the requestor in an organization associated with the first domain.

15. (Previously Presented) A computer-readable storage device comprising executable instructions that, when executed by one or more processors, assist with providing cross-domain access to calendar availability, the computer-readable storage device including instructions executable by the one or more processors for: 
receiving a request to schedule an event, the request comprising: an identity of an organizer user account, the organizer user account associated with a first domain, and an identity of an invitee user account, the invitee user account associated with a second domain; 
generating, by a first token security authorization entity, a token describing the organizer user account; 
authenticating, by a second token security authorization entity, the token describing the organizer user account with an authorization sent from a device associated with the invitee user account for the organizer user account to access electronic calendar information associated with the invitee user account; 
providing the organizer user account with access to the electronic calendar information associated with the invitee user account based on the authentication; 
determining an importance level of the organizer user account to the invitee user account;

determining whether the event is a recurring meeting; determining, based at least in part on the determination of whether the event is a recurring meeting, a relative importance of the event compared to the organizer user account; 
and causing the event to be surfaced in an event scheduling assistant user interface associated with the organizer user account, wherein the event is surfaced with an indication corresponding to the relative importance of the event compared to the organizer user account.

16. (Original) The computer-readable storage device of claim 15, wherein the importance level is one of a plurality of levels, each of the plurality of levels associated with a different set of access rights to an electronic calendar.

17. (Original) The computer-readable storage device of claim 16, wherein the importance level is based on an importance score that is calculated based on a plurality of collaboration signals associated with the organizer user account and the invitee user account.

18. (Original) The computer-readable storage device of claim 17, wherein the collaboration signals comprise two or more of: a frequency of electronic communications between the organizer user account and the invitee user account; a number of electronic communications between the organizer user account and the invitee user account; a number of identified 

19. (Original) The computer-readable storage device of claim 15, wherein the importance level is based on a hierarchical position of the organizer in an organization associated with the first domain.

20. (Original) The computer-readable storage device of claim 15, wherein the determined importance level allows the organizer user account to displace an existing event on the electronic calendar associated with the invitee user account.

21. (Currently Amended) The computer-implemented method of claim 1, wherein: in determining whether the event is a recurring meeting a determination is made that the event is a recurring meeting; the determined relative importance is a lower importance than a non-recurring meeting based on the event being a recurring meeting; and the indication corresponding to the relative importance of the event compared to the organizer account is a lower importance indication based on the event being a recurring meeting.

22. (Previously Presented) The computer-implemented method of claim 1, wherein: in determining whether the event is a recurring meeting a determination is made that the event is a non-recurring meeting; the determined relative importance is higher than for recurring meetings; and the indication corresponding to the relative importance of the event compared 

23. (Previously Presented) The computer-implemented method of claim 1, wherein: determining the relative importance of the event compared to the organizer user account further comprises applying a natural language processing model to one or more contextual signals comprising: a meeting agenda, a body of a meeting invite, a meeting invite attachment, and a meeting title.
Allowable Subject Matter
Claims 1 through 6 and 10 through 23 are allowed. 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement for reasons for allowance:
After review and consideration of Applicant’s arguments in support of allowance, Examiner agrees with Applicant’s assertion and support thereof on page 15 of the arguments, which states “all of the references of record, alone and in combination, fail to teach or render obvious claim 1.”  Examiner submits that the prior art of record, at least Roth (US 10,339,503), Mathew et al. (US 7,685,206), and Grady Smith et al. (US 2017/0236081) in combination, fail to discloses the features of the independent claims.  The combined prior art of record disclose a computer implemented method for providing cross-domain access to calendar availability configured to receive a request to schedule and event that identifies the organizer and invite, each associated with a separate domain; generating a first and second token security authorization for authorizing the organizer account to access determining whether the event is a recurring meeting; determining, based at least in part on the determination of whether the event is a recurring meeting, a relative importance of the event compared to the organizer user account.” 
Examiner cites the following additional references that each disclose aspects of the claimed invention: 
 Lee et al. (US 2010/0004971) discloses methods for coordinating schedules by assigning a priority level to a user and scheduling an event using an electronic calendar and granting electronic calendar access via an exposed API to a second party by adding a business to a trust list, allowing the business to add, delete, or modify an even in the customers electronic calendar. The configured calendar data may include a recurrence feature, relative importance, or priority. Lee et al. [para. 0046-0048].
Meltzer et al. (US 2014/0310044) discloses a system and method including authenticating an electronic calendar user; an electronic calendar module configured to identify the details of each calendar event in response to a query; receiving a request for a new calendar event or requests to update/edit existing calendar events; wherein configured calendar data may relate to the event's description, topic, objective, date, time, location, participants, subject matter, priority, relative importance, recurrence, resources required for a calendar event, and/or any combination thereof.   
Gingras et al. (US 2011/0071878) discloses method for calendar sharing and scheduling between two or more participants, the organizing participant enters an identification of the participants and requests a time suggestion. In response to the request, information relating to the availability and/or preferences of each participant is gathered from one or more databases and processed centrally in a remote server to determine a block of time during which all the participants are commonly free. The block of time is pushed to a user interface for display. 
Han et al. (US 2020/0341593) discloses a method, apparatus, and computer program product for generating a member calendar in a group-based communication system.   In some examples, to retrieve the calendar object from the external calendar service, the server circuitry may transmit a data request to the external calendar resource, with the token or authentication credential attached to the data request. Upon receiving the data request with the token or authentication credential, the external calendar resource may locate the calendar object from a 
Glezer (Chanan Glezer, “A conceptual model of an interorganizational intelligent meeting-scheduler (IIMS),” The Journal of Strategic Information Systems, Volume 12, Issue 1, March 2003, pages 47-70. (Year: 2003)) discloses a comprehensive agent-based architecture for an Interorganizational Intelligent Meeting-Scheduler (IIMS),  the IIMS provides capabilities that expand communication links to partner organizations, exchange knowledge units with such organizations and reconcile conflicts between various organizational schemas.  Interorganizational links are used to transmit and receive calendars for employees in external organizations.
However, none of the above listed references teach the specific ordered sequence of limitations presented in independent claims 1, 10, and 15, nor otherwise cure the deficiencies of Grady-Smith et al., Mathew et al., and Roth.  
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 10, and 15 cannot be found in the cited prior art and can only be found as recited in Applicants specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction.  Accordingly, any combination of Grady-Smith et al., Mathew et al., and Roth, and any of the above additional references would be improper to teach the claimed invention. 
Accordingly, the prior art rejections set forth in the previous action are withdrawn. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any  inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623